In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                                NO. 09-21-00024-CV
                               ________________

                       THE STATE OF TEXAS, Appellant

                                             V.

                                   J.E.J., Appellee
________________________________________________________________________

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                           Trial Cause No. X-2206
________________________________________________________________________

                                      OPINION

      In one issue, appellant the State of Texas challenges the trial court’s order

expunging J.E.J.’s record. The State contends the trial court erred by granting J.E.J.’s

petition for a complete expunction rather than granting a partial expunction. We

affirm the trial court’s expunction order.

                                 I. BACKGROUND

      The Texas Department of Public Safety (“DPS”) arrested J.E.J. on two

separate occasions for one perjury offense that allegedly occurred on October 27,

                                             1
2015.1 On March 2, 2016, the State charged J.E.J. via Information alleging that J.E.J.

lied under oath about whether another individual worked an extra pipeline job. A

jury tried J.E.J., and after it failed to reach a verdict, the trial court granted a mistrial.

The trial court then dismissed the perjury charge. At the time of the perjury charge,

J.E.J. was a Liberty County Constable and is a licensed peace officer.

       J.E.J. subsequently filed a Petition for Expunction and asserted that

“prosecution of the person for the offense for which the person was arrested is no

longer possible because the limitations period has expired.” See Tex. Code Crim.

Proc. Ann. art. 55.01(a)(2)(B). J.E.J. further alleged that he had been released, the

charge did not result in a final conviction, and there was no court-ordered community

supervision under Texas Code of Criminal Procedure article 42.12 nor a conditional

discharge under Texas Health and Safety Code Section 481.109. See id. The Petition

for Expunction contained the requisite information from Texas Code of Criminal

Procedure article 55.02, section 2(b), and J.E.J. verified his petition. See id. art. 55.02

§ 2(b).

       In its Response to J.E.J.’s Petition for Expunction, the State noted that as a

licensed peace officer, J.E.J. could potentially act in his law enforcement capacity

and bring criminal charges against others. The State sought to retain J.E.J.’s records,

because “he is a certified peace officer in the State of Texas, and the State may be


       1
          Perjury is a Class A misdemeanor. Tex. Penal Code Ann. § 37.02(b).
                                              2
required to produce such documents to criminal defendants and their attorney.” The

State noted its disclosure obligation under Texas Code of Criminal Procedure article

39.14(h). The State argued that it “has an obligation to disclose [J.E.J.]’s criminal

records and files to defendants in all pending and future cases where he was, is, or

becomes an investigating officer in such case.” The State also contended that it was

in the “untenable position” of either committing a criminal offense by violating

article 55.04 of the expunction statute or committing professional misconduct under

Texas Disciplinary Rule 3.09(d).

      The State asserted:

      [I]f the Court does not allow that the prosecuting attorneys to retain the
      records and files in this case but orders that all records be expunged,
      then, based on their memory of the [J.E.J.] case they are obligated to
      disclose such information under art. 39.14 of the Texas Code of
      Criminal Procedure to a criminal defendant relative to a case that
      [J.E.J.] was/is involved as an investigation officer. At that point in time,
      the prosecutor has committed a Class “B” misdemeanor for violating
      the expunction statute. Tex. Code Crim. Pro[c]. art. 55.04. Conversely,
      if the prosecutor does not disclose the information because the Court
      ordered that the records be expunged, and the prosecutor does not want
      to go to jail, then the prosecutor has violated their ethical obligation of
      disclosure under the Rule 3.09(d) of the Texas Rules of Disciplinary
      Procedure. At that point, the prosecutor is subject to disbarment for an
      ethical violation. Fortunately, art 55.02, section 4 (a-2)(2)(A) of the
      Texas Code of Criminal Procedure provides a solution for this
      untenable position by authorizing this Court to allow the Texas
      Department of Public Safety and the Jefferson County District
      Attorney’s Office to retain the relevant records and files.




                                           3
The State then requested the Court deny the Petition for Expunction, or in the

alternative, order that the DPS and the Jefferson County District Attorney’s Office

retain all records and files.

       The trial court held a hearing on the Petition for Expunction, during which

J.E.J. argued that he is entitled to an expunction per the statute and asked the trial

court to follow the law as written. J.E.J. countered that the State’s arguments dealt

with possibilities, the information was not exculpatory, and once the trial court signs

the order, the State is prohibited from disclosing information, and its duty no longer

exists. J.E.J. further argued that he should not be treated differently because he is a

constable, and if questioned about his arrest during a criminal case, the statute

requires J.E.J. to say he was arrested and it was expunged.

       At the hearing, the State claimed that it was in a “no-win situation” between

Brady, the Michael Morton Act, and the expunction statute.2,         3
                                                                         The State also

contended that Brady and the Michael Morton Act do not give prosecutors discretion


       2
        See Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding that “the suppression
by the prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or punishment, irrespective of
the good faith or bad faith of the prosecution”).
      3
        In 2013, the Texas Legislature statutorily addressed the disclosure
requirements of prosecutors in the Michael Morton Act. See Act of May 16, 2013,
83rd Leg., R.S., ch. 49 (S.B. 1611) (codified at Tex. Code Crim. Proc. Ann. art.
39.14) (amending subsection (a) and adding subsections (c) through (n) to section
39.14). In this opinion, we will cite the current version of Texas Code of Criminal
Procedure article 39.14 because the subsequent amendment does not affect the
outcome of this appeal.
                                          4
to determine whether information is material or exculpatory. The State requested a

partial expunction that allowed the District Attorney’s office and investigating

agency to retain the records, because the State may need them in a future criminal

prosecution.

      The trial court granted a complete expunction and did not allow any agency

to retain J.E.J.’s arrest records. The trial court’s order noted J.E.J.’s entitlement to

expunction under article 55.01(a)(2). See id. art. 55.01(a)(2).

                           II. STANDARD OF REVIEW

      We review a trial court’s ruling on a petition for expunction for an abuse of

discretion. State v. T.S.N., 547 S.W.3d 617, 620 (Tex. 2018). Under the abuse of

discretion standard, we afford no deference to the trial court’s legal determinations

since a court has no discretion in deciding what the law is or applying the law to the

facts. See id. Therefore, we review a trial court’s legal conclusions de novo. See id.

Because the trial court’s ruling on the expunction request involved a question of law

requiring statutory construction and interpretation, we review it de novo. See id.

                                   III. ANALYSIS

                                       A. Law

1. Applicable Provisions of the Expunction Statute

      Texas Code of Criminal Procedure article 55.01 contains the requirements for

expunctions of criminal records. See Tex. Code Crim. Proc. Ann. art. 55.01; T.S.N.,


                                           5
547 S.W.3d at 620. An individual must meet all statutory requirements before being

entitled to an expunction. T.S.N., 547 S.W.3d at 620. Because expunction is a

privilege defined by the Legislature, not a common-law or constitutional right, “the

statutory requirements are mandatory and exclusive and may not be equitably

expanded by the courts.” Ex parte R.P.G.P., 623 S.W.3d 313, 316 (Tex. 2021).

      J.E.J. sought expunction pursuant to subsection (a)(2)(B), which provides:

      (a) A person who has been placed under a custodial or noncustodial
      arrest for commission of either a felony or misdemeanor is entitled to
      have all records and files relating to the arrest expunged if:
      ...

      (2) the person has been released and the charge, if any, has not resulted
      in a final conviction and is no longer pending and there was no court-
      ordered community supervision under Chapter 42A for the offense,
      unless the offense is a Class C misdemeanor, provided that:
      ...

             (B) prosecution of the person for the offense for which the person
             was arrested is no longer possible because the limitations period
             has expired.

Tex. Code Crim. Proc. Ann. art. 55.01(a)(2)(B).4 Texas Code of Criminal Procedure

article 55.02 outlines the expunction procedures. See id. art. 55.02. Subsection 4(a-

2) allows for the retention of records in some instances and provides that


      4
        The Texas Supreme Court recently concluded that the current language in
article 55.01(a)(2) is offense-based for misdemeanors, not arrest-based. See Ex parte
R.P.G.P., 623 S.W.3d 313, 322-23 (Tex. 2021). Specifically, after contrasting the
language of (a)(2) with (a)(2)(A), the court determined that (a)(2)(A)’s language
“demonstrates that an offense-based interpretation applies to misdemeanors while
an arrest-based interpretation applies when much more serious crimes—felonies—
                                          6
      . . . In the case of a person who is the subject of an expunction order on
      the basis of an acquittal, the court may provide in the expunction order
      that the law enforcement agency and the prosecuting attorney retain
      records and files if:

      (1) the records and files are necessary to conduct a subsequent
      investigation and prosecution of a person other than the person who is
      the subject of the expunction order; or

      (2) the state establishes that the records and files are necessary for use
      in:

      (A) another criminal case, including a prosecution, motion to adjudicate
      or revoke community supervision, parole revocation hearing,
      mandatory supervision revocation hearing, punishment hearing, or
      bond hearing; or
      (B) a civil case, including a civil suit or suit for possession of or access
      to a child.

Id. art. 55.02 § 4(a-2). The Texas Code of Criminal Procedure further provides that

      [w]hen the order of expunction is final:

      (1) the release, maintenance, dissemination, or use of the expunged
      records and files for any purpose is prohibited;

      (2) except as provided in Subdivision (3) of this article, the person
      arrested may deny the occurrence of the arrest and the existence of the
      expunction order; and

      (3) the person arrested or any other person, when questioned under oath
      in a criminal proceeding about an arrest for which the records have been
      expunged, may state only that the matter in question has been
      expunged.




are involved.” Id. at 323; see also Ex parte R.J.F., 640 S.W.3d 365, 369 n.1 (Tex.
App.—Houston [14th Dist.] 2022, no pet.) (discussing R.P.G.P.).
                                           7
Id. art. 55.03. Finally, a State officer or employee “who knows of an order expunging

the records and files relating to that arrest commits an offense if he knowingly

releases, disseminates, or otherwise uses the records or files.” Id. art. 55.04 § 1.

Violating an expunction order is a Class B misdemeanor. Id. art. 55.04 § 3.

2. Prosecutorial Disclosure Requirements

       The State argues that its various prosecutorial disclosure obligations require

it to turn over potentially exculpatory information pertaining to J.E.J.’s arrest in

future cases where he is involved as a law enforcement officer. The State believes

such disclosure would require prosecutors to violate article 55.04 of the expunction

statute by disclosing the information. On the other hand, the State argues, by

following the expunction statute and not disclosing the information, it will violate

the Michael Morton Act and other ethical rules.

       The State first cites to its obligation under Texas Code of Criminal Procedure

article 39.14(h), which provides,

       Notwithstanding any other provision of this article, the state shall
       disclose to the defendant any exculpatory, impeachment, or mitigating
       document, item, or information in the possession, custody, or control of
       the state that tends to negate the guilt of the defendant or would tend to
       reduce the punishment for the offense.

Id. art. 39.14(h).5


       5
        The State also generally cited to Brady v. Maryland, 373 U.S. 83 (1963) in
its brief as governing its disclosure requirements. However, the 2013 amendments
to article 39.14 encompassed in the Michael Morton Act were broader, not
                                           8
      The Texas Disciplinary Rules of Professional Conduct also govern a

prosecutor’s conduct in criminal matters. In pertinent part, those rules provide that

      [t]he prosecutor in a criminal case shall:

      ...

      (d) make timely disclosure to the defense of all evidence or information
      known to the prosecutor that tends to negate the guilt of the accused or
      mitigates the offense, and, in connection with sentencing, disclose to
      the defense and to the tribunal all unprivileged mitigating information
      known to the prosecutor, except when the prosecutor is relieved of this
      responsibility by a protective order of the tribunal[.]

Tex. Disciplinary Rules Prof’l Conduct R. 3.09(d), reprinted in Tex. Gov’t Code

Ann., tit. 2, subtit. G, app. A (Tex. State Bar R. art. X, § 9). Additionally, Rule

3.04(a) states that “[a] lawyer shall not . . . unlawfully obstruct another party’s access

to evidence; in anticipation of a dispute unlawfully alter, destroy or conceal a

document or other material that a competent lawyer would believe has potential or

actual evidentiary value; or counsel or assist another to do any such act.” Id. R.

3.04(a).




dependent on materiality, and created an ongoing duty of disclosure. See Watkins v.
State, 619 S.W.3d 265, 277 (Tex. Crim. App. 2021) (discussing broadened
obligations under the Michael Morton Act). Given the greater breadth of the Michael
Morton Act’s disclosure requirements, we address the State’s obligations under it.

                                            9
3. Code Construction Act6

      When construing statutes, our primary goal is to ascertain and give effect to

the legislature’s intent. See Tex. Gov’t Code Ann. § 312.005; Tex. Lottery Comm’n

v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010). To determine the

Legislature’s intent, we begin with the statute’s words and give them their plain and

common meaning unless a contrary intention is apparent from the context or such a

construction leads to absurd results. Crosstex Energy Servs., L.P. v. Pro Plus, Inc.,

430 S.W.3d 384, 389–90 (Tex. 2014); see also Tex. Gov’t Code Ann. § 311.011(a).

We read words and phrases in context and construe them according to rules of

grammar and common issue, and construe technical meanings accordingly. See Tex.

Gov’t Code Ann. § 311.011(a). We analyze statutes “‘as a cohesive, contextual

whole’” to try to effectuate the Legislature’s intent and presume the Legislature

intended a “‘just and reasonable result.’” See R.P.G.P., 623 S.W.3d at 317 (quoting

T.S.N., 547 S.W.3d at 620); see also Tex. Gov’t Code Ann. § 311.021. In construing

a statute, among other things, we may consider the “object sought to be attained[]”

and “consequences of a particular construction[.]” Tex. Gov’t Code Ann. § 311.023.

Generally, for an unambiguous statute, “‘a court should not use rules of construction

or extrinsic aids to construe it, but should give the statute its common meaning.’”

Bridgestone/Firestone, Inc. v. Glyn-Jones, 878 S.W.2d 132, 133 (Tex. 1994)


      6
       See Tex. Gov’t Code Ann. §§ 311.001–.032.
                                         10
(citations omitted). Section 311.025 of the Code Construction Act applies to

irreconcilable statutes. See Tex. Gov’t Code Ann. § 311.0025. “If two statutes are in

conflict, ‘we will construe the different provisions in a way that harmonizes rather

than conflicts.’” Harris Cty. Appraisal Dist. v. Tex. Workforce Comm’n, 519 S.W.3d

113, 122 (Tex. 2017) (quoting In re Mem’l Hermann Hosp. Sys., 464 S.W.3d 686,

716 (Tex. 2015)).

                                   B. Application

      The State argued in the trial court and initially on appeal that it was entitled

to retain the records pursuant to article 55.02, section 4(a-2). See Tex. Code Crim.

Proc. Ann. art. 55.02 § 4(a-2). That subsection permits the trial court to allow the

applicable law enforcement agency and prosecuting attorney to retain records and

files of someone “who is the subject of an expunction order on the basis of an

acquittal[.]” See id. (emphasis added). J.E.J.’s expunction was not based on

acquittal. Rather, in his case, the charge had not resulted in a final conviction, the

charge was dismissed, and the statute of limitations expired.7 See id. art.

55.01(a)(2)(B). The State conceded in post-oral argument briefing that section 4(a-

2) does not apply in this case, because J.E.J.’s expunction was not based on an

acquittal. We agree.



      7
        The Class A misdemeanor offense of perjury has a two-year statute of
limitations. See Tex. Code Crim. Proc. Ann. art. 12.02(a).
                                         11
       The expunction statute provides limited circumstances in which a trial court

may permit a law enforcement agency or prosecutor to retain records once an

individual has shown themselves entitled to an expunction. Those circumstances

include: (1) if the State establishes the person subject of the expunction order is still

subject to conviction for an offense arising out of a transaction for which they were

arrested because the statute of limitations has not run and reasonable cause exists

that the State may proceed against the person for the offense; (2) for any person

entitled to an expunction of records based on the expiration of a period in Article

55.01(a)(2)(A)(i)(a), (b), or (c); or (3) when an individual obtains an expunction on

the basis of an acquittal if the records and files are necessary for a subsequent

investigation and prosecution of someone else or if the State establishes the records

and files are necessary for use in another criminal or civil case. See id. 55.02 § 4(a),

(a-1), (a-2).

       When examining section 4(a) and (a-2), our sister court in Dallas explained,

       As reflected in the unambiguous language of the statute, the statutory
       exception applies to cases resulting in an acquittal. . . . There was no
       acquittal here. . . .The only other statutory exception allowing the
       State’s retention of files that might otherwise be expunged pertains to
       cases in which a person is still subject to conviction because the statute
       of limitations has not run, and that exception is also not applicable here.

Matter of Ross, No. 05-19-01545-CV, 2021 WL 2948585, at *4 (Tex. App.—Dallas

June 30, 2021, no pet.) (mem. op.) (internal citations omitted). The expunction

statute does not authorize the retention of records or files for an individual who
                                           12
receives an expunction based upon article 55.01(a)(2)(B). In the face of the

Legislature’s   silence       and   unambiguous    language    enumerating     specific

circumstances permitting retention of records, we will not read an additional

exception into a statute.

      Despite the State acknowledging that the referenced statutory provision under

which it sought the retention of records and files does not apply, it nonetheless

contends that we should permit it to retain the records and files because an

irreconcilable conflict exists between the expunction statute and its duties to disclose

exculpatory or impeachment information pursuant to the Michael Morton Act and

Texas Disciplinary Rules of Professional Conduct. The State points to no specific

proceeding or case where records or files pertaining to J.E.J.’s arrest and expunction

are needed for impeachment purposes. Rather, the State asserts that because he is a

peace officer, J.E.J. could be a witness in future criminal proceedings, therefore it

should be permitted to retain the records or else the State would be forced to violate

its disclosure obligations.

      The State asserts an “irreconcilable conflict” exists and advocates for us to

apply section 311.025 of the Code Construction Act, which it contends leads to the

conclusion the Michael Morton Act prevails, since it was passed after the expunction

statute. See Tex. Gov’t Code Ann. § 311.025. In the case before us, the State has

failed to show that the Michael Morton Act is implicated. Instead, it asks us to


                                          13
speculate that it may conflict with the expunction statute as it applies to J.E.J. and

his potential testimony in some unknown future case. Moreover, the State’s request

is unlimited to J.E.J. It advocates that in all instances of expunctions involving peace

officers, the State be permitted to retain records and thus, a peace officer would only

be entitled to a partial expunction. The expunction statute and applicable provisions

of the Michael Morton Act can be harmonized using their plain language, and

therefore, an irreconcilable conflict does not exist.

      Article 39.14(h) requires the State to disclose “information in the possession,

custody, or control of the state . . . .” Tex. Code Crim. Proc. Ann. art. 39.14(h). Texas

Code of Criminal Procedure article 39.14 does not define “possession, custody, or

control[.]” See generally id.; see also Tex. Atty. Gen. Op. KP-0041 (2015) at *3.

However, in the context of civil discovery, the Texas Supreme Court has noted the

phrase “[p]ossession, custody or control of an item means that the person either has

physical possession of the item or has a right to possession of the item that is equal

or superior to the person that has physical possession of the item.” In re Kuntz, 124

S.W.3d 179, 181 (Tex. 2003) (orig. proceeding) (quoting Tex. R. Civ. P. 192.7(b)).

Once a trial court issues an expunction order requiring the return and/or obliteration

of documents and preventing dissemination, the information is no longer in the

State’s actual possession, nor does it have a right to possession of the records or

information equal or superior to the person that has physical possession of the item.


                                           14
See id. Therefore, after the expunction order is final, the State would not have

“possession, custody, or control” of the information triggering its duty to disclose.

The expunction statute provides that “the person arrested or any other person, when

questioned under oath in a criminal proceeding about an arrest for which the records

have been expunged, may state only that the matter in question has been expunged.”

Tex. Code Crim. Proc. Ann. art. 55.03(3).

      Under the construction the State advocates, it would be entitled to retain the

records of potential witnesses, because the State “may” at some point in the future

have to disclose them as impeachment or exculpatory information. The State seeks

a blanket holding that J.E.J. and any other peace officer would not be entitled to an

expunction because of their status as peace officers since the records could be

considered exculpatory or potentially impeach a witness’s credibility, not based on

any factual showing that such a scenario existed. The State’s argument carried to its

logical conclusion could theoretically be true of any individual granted an

expunction who later becomes a witness in a criminal prosecution and ignores the

absurd results that would ensue. For example, consider the regular citizen granted

an expunction, who later becomes an eyewitness to a crime; under the State’s logic

those arrest records would be subject to the same disclosure requirements as




                                         15
exculpatory or impeachment information.8 If the prosecution’s authority to retain

records hinged on whether an arrestee might someday be a witness in an unrelated

criminal proceeding, the expunction statute would be rendered meaningless.

      With respect to a prosecutor’s ethical obligations pursuant to Texas

Disciplinary Rules of Conduct 3.09(d) and 3.04(a), we let the plain language guide

us and believe these can also be harmonized with the expunction statute. Rule

3.09(d) requires a prosecutor to disclose all evidence or information known to the

prosecutor that “tends to negate the guilt of the accused or mitigates the offense.”

Tex. Disciplinary Rules Prof’l Conduct R. 3.09(d). The information before us

pertaining to J.E.J.’s perjury charge does not allow us to conclude that it “tends to

negate the guilt of the accused or mitigates the offense.” Id. Nor has the State

attempted to show that this charge against J.E.J. would tend to negate the accused’s

guilt or mitigate the offense. Contrary to the Michael Morton Act, which expressly

calls for information in the prosecutor’s “possession, custody, or control” that may

impeach a witness, Rule 3.09(d) does not call for such. Further, Rule 3.04(a) says

that “a lawyer shall not . . . unlawfully obstruct . . . alter, destroy or conceal a

document or other material” a lawyer believes has potential or actual evidentiary

value. Id. R. 3.04(a) (emphasis added). Where a trial court orders a statutory



      8
      During oral argument, the State acknowledged this could apply to any person
who became a witness, not just peace officers.
                                         16
expunction and the prosecutor complies with a lawful court order, the prosecutor has

not unlawfully engaged in prohibited conduct.

      The plain language of the statute states that “unless the court provides for

retention of records and files under Subsection (a-1) or (a-2), the provisions of

Articles 55.03 and 55.04 apply to files and records retained under this section.” Tex.

Code Crim. Proc. Ann. art. 55.02 § 4(b). Because neither (a-1) nor (a-2) apply, the

trial court correctly determined it could not order retention of records under these

subsections.

      The statutory language is unambiguous. “The legislature intended section

55.01 to permit the expunction of records of wrongful arrests.” Harris Cty. Dist.

Atty’s Office v. J.T.S., 807 S.W.2d 572, 574 (Tex. 1991) (citing Meyers v. State, 675

S.W.2d 798, 799 (Tex. App.—Dallas 1984, no writ)). The Legislature also carved

out exceptions in the expunction statute permitting the State to retain records in

certain enumerated circumstances, none of which apply here. The State essentially

asks us to rewrite the expunction statute to add an exception. “It is not our place to

‘judicially amend the statute to add an exception not implicitly contained in the

language of the statute.’” In re Geomet Recycling LLC, 578 S.W.3d 82, 87 (Tex.

2019) (quoting Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864,

867 (Tex. 1999)); Lee v. City of Hous., 807 S.W.2d 290, 295 (Tex. 1991).

      The powers of the Government of the State of Texas shall be divided
      into three distinct departments, each of which shall be confided to a
                                         17
      separate body of magistracy, to wit: Those which are Legislative to one;
      those which are Executive to another, and those which are Judicial to
      another; and no person, or collection of persons, being of one of these
      departments, shall exercise any power properly attached to either of the
      others, except in the instances herein expressly permitted.

Tex. Const. art. II, § 1. “‘Where the statute is clear and unambiguous, the Legislature

must be understood to mean what it has expressed, and it is not for the courts to add

or subtract from such a statute.’” Boykin v. State, 818 S.W.2d 782, 786 (Tex. Crim.

App. 1991) (citation omitted).

      If the Legislature intended to carve out an exception permitting the retention

of records in situations where an expunction was granted based on the expiration of

the statute of limitations pursuant to 55.01(a)(2)(B) and those records may be needed

to comply with the Michael Morton Act or other prosecutorial disclosure

requirements, it will be a simple matter for them to amend the expunction statute to

so provide. See Travis Cty. Atty. v. J.S.H., 37 S.W.3d 163, 167–68 (Tex. App.—

Austin 2001, no pet.) (discussing “unadjudicated offenses” in the context of

55.01(a)(2)(B) and noting same).

      We determine the trial court did not err by denying the State’s request for a

partial expunction unauthorized by statute. We further conclude that the statutes can

be harmonized using the plain language the Legislature employed. Accordingly, we

overrule the State’s sole issue.




                                          18
                                IV. CONCLUSION

         Having overruled the State’s issue, we affirm the trial court’s expunction

order.

         AFFIRMED.


                                              ________________________________
                                                    W. SCOTT GOLEMON
                                                         Chief Justice



Submitted on February 24, 2022
Opinion Delivered April 28, 2022

Before Golemon, C.J., Kreger, and Johnson, JJ.




                                         19